Case 1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 1 of 14




           EXHIBIT R
https://Web.archive.org/web/20190312031656ifjhttps://help.instagram.com/51
                                                                      Case95221251 07875
                                                                           1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 2 of 14                       0   ••• (7)   III\ CD O•

                             @ indaram                                      O. How can we help?




                               Help Center — Privacy and Safety Center


                               Community Guidelines                  Data Policy

                               Controlling Your Visibility
                                                                      This policy describes the information we process to support Facebook, Instagram,
                                                                      Messenger and other products and features offered by Facebook (Facebook Products or
                               Learn How to Address Abuse             Products). You can find additional tools and information in the Facebook Settings and
                                                                      Instagram Settings.
                               Blocking People


                               Safety Tips
                                                                      I. What kinds of information do we collect?
                                                                      To provide the Facebook Products, we must process information about you. The types of
                               Tips for Parents
                                                                      information we collect depend on how you use our Products. You can learn how to
                                                                      access and delete information we collect by visiting the Facebook Settings and
                               Information for Law Enforcement        Instagram Settings.

                                                                            Things you and others do and provide.
                               Report Something
                                                                           • Information and      content you provide.       We    collect   the   content,
                               Sharing Photos Safely                         communications and other information you provide when you use our
                                                                             Products, including when you sign up for an account, create or share
                                                                             content, and message or communicate with others. This can include
                               About Eating Disorders
                                                                             information in or about the content you provide (like metadata), such as the
                                                                             location of a photo or the date a file was created. It can also include what
                               Data Policy
                                                                             you see through features we provide, such as our camera, so we can do
                                                                             things like suggest masks and filters that you might like, or give you tips on
                               Terms of Use                                  using camera formats. Our systems automatically process content and
                                                                             communications you and others provide to analyze context and what's in
                               Platform Policy                               them for the purposes described below. Learn more about how you can
                                                                             control who can see the things you share.

                               Community Payments Terms                      • Data with special protections: You can choose to provide information in
                                                                               your Facebook profile fields or Life Events about your religious views,
                                                                               political views, who you are "interested in," or your health. This and other
                               Back
                                                                               information (such as racial or ethnic origin, philosophical beliefs or trade
                                                                               union membership) could be subject to special protections under the laws
                                                                               of your country.



                                                                                                                                                                             NEWS000178
F)4   C   IV   e https://web.archive.orgiweb/20190312031656ifihttps://helpinstagram.com/519522125107875
                                                                                     Case 1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 3 of 14                         O   ••• 0 *        In CD O•
                                                                                                                                                                                                                     A
                                                                                            • Networks and connections. We collect information about the people,
                                                                                              Pages, accounts, hashtags and groups you are connected to and how you
                                                                                              interact with them across our Products, such as people you communicate
                                                                                              with the most or groups you are part of. We also collect contact information
                                                                                              if you choose to upload, sync or import it from a device (such as an address
                                                                                              book or call log or SMS log history), which we use for things like helping you
                                                                                              and others find people you may know and for the other purposes listed
                                                                                              below

                                                                                            • Your usage. We collect information about how you use our Products, such
                                                                                              as the types of content you view or engage with; the features you use; the
                                                                                              actions you take; the people or accounts you interact with; and the time,
                                                                                              frequency and duration of your activities. For example, we log when you're
                                                                                              using and have last used our Products, and what posts, videos and other
                                                                                              content you view on our Products. We also collect information about how
                                                                                              you use features like our camera.

                                                                                            • Information about transactions made on our Products. If you use our
                                                                                              Products for purchases or other financial transactions (such as when you
                                                                                              make a purchase in a game or make a donation), we collect information
                                                                                              about the purchase or transaction. This includes payment information, such
                                                                                              as your credit or debit card number and other card information; other
                                                                                              account and authentication information; and billing, shipping and contact
                                                                                              details.

                                                                                            • Things others do and information they provide about you. We also receive
                                                                                              and analyze content, communications and information that other people
                                                                                              provide when they use our Products. This can include information about
                                                                                              you, such as when others share or comment on a photo of you, send a
                                                                                              message to you, or upload, sync or import your contact information.



                                                                                            Device Information

                                                                                            As described below, we collect information from and about the computers,
                                                                                            phones, connected TVs and other web-connected devices you use that
                                                                                            integrate with our Products, and we combine this information across different
                                                                                            devices you use. For example, we use information collected about your use
                                                                                            of our Products on your phone to better personalize the content (including
                                                                                            ads) or features you see when you use our Products on another device, such
                                                                                            as your laptop or tablet, or to measure whether you took an action in
                                                                                            response to an ad we showed you on your phone on a different device.

                                                                                            Information we obtain from these devices includes:
                                                                                            • Device attributes: information such as the operating system, hardware and
                                                                                              software versions, battery level, signal strength, available storage space,
                                                                                                                                                                                                     9:33 AM
                                                                                                                                                                                             /\     3/15/2021   CI
                                                                                                                                                                                                   NEWS000179
& https://web.archive.org/web/20190312031656ifihttps://help.instagram.com/51
                                                                        Case95221251 07875
                                                                             1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 4 of 14                          e   on CD   (D.
                                                                              Information we obtain from these devices includes:
                                                                              • Device attributes: information such as the operating system, hardware and
                                                                                software versions, battery level, signal strength, available storage space,
                                                                                browser type, app and file names and types, and plugins.

                                                                              • Device operations: information about operations and behaviors performed
                                                                                on the device, such as whether a              window is foregrounded or
                                                                                backgrounded, or mouse movements (which can help distinguish humans
                                                                                from bots).

                                                                              • Identifiers: unique identifiers, device IDs, and other identifiers, such as from
                                                                                games, apps or accounts you use, and Family Device IDs (or other
                                                                                identifiers unique to Facebook Company Products associated with the same
                                                                                device or account).

                                                                              • Device signals: Bluetooth signals, and information about nearby Wi-Fi
                                                                                access points, beacons, and cell towers.

                                                                              • Data from device settings: information you allow us to receive through
                                                                                device settings you turn on, such as access to your GPS location, camera or
                                                                                photos.

                                                                              • Network and connections: information such as the name of your mobile
                                                                                operator or ISP, language, time zone, mobile phone number, IP address,
                                                                                connection speed and, in some cases, information about other devices that
                                                                                are nearby or on your network, so we can do things like help you stream a
                                                                                video from your phone to your TV.

                                                                              • Cookie data: data from cookies stored on your device, including cookie IDs
                                                                                and settings. Learn more about how we use cookies in the Facebook
                                                                                Cookies Policy and Instagram Cookies Policy.



                                                                              Information from partners.

                                                                              Advertisers, app developers, and publishers can send us information through
                                                                              Facebook Business Tools they use, including our social plug-ins (such as the
                                                                              Like button), Facebook Login, our APIs and SDKs, or the Facebook pixel.
                                                                              These partners provide information about your activities off Facebook
                                                                              —including information about your device, websites you visit, purchases you
                                                                              make, the ads you see, and how you use their services—whether or not you
                                                                              have a Facebook account or are logged into Facebook. For example, a game
                                                                              developer could use our API to tell us what games you play, or a business
                                                                              could tell us about a purchase you made in its store. We also receive
                                                                              information about your online and offline actions and purchases from third-
                                                                              party data providers who have the rights to provide us with your information.

                                                                              Partners receive your data when you visit or use their services or through



                                                                                                                                                                        NEWS000180
C   I   https://web.archive.org/web/20190312031656ifihttps://help.instagram.com/51
                                                                             Case 9522125107875
                                                                                   1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 5 of 14                      C3   •••   *       III\ CD 0•

                                                                                    Partners receive your data when you visit or use their services or through
                                                                                    third parties they work with. We require each of these partners to have lawful
                                                                                    rights to collect, use and share your data before providing any data to us.
                                                                                    Learn more about the types of partners we receive data from.

                                                                                    To learn more about how we use cookies in connection with Facebook
                                                                                    Business Tools, review the Facebook Cookies Policy and Instagram Cookies
                                                                                    Policy.




                                                                              II. How do we use this information?
                                                                              We use the information we have (subject to choices you make) as described below and
                                                                               to provide and support the Facebook Products and related services described in the
                                                                              Facebook Terms and Instagram Terms. Here's how:

                                                                                    Provide, personalize and improve our Products.

                                                                                    We use the information we have to deliver our Products, including to
                                                                                    personalize features and content (including your News Feed, Instagrarn Feed,
                                                                                    Instagram Stories and ads) and make suggestions for you (such as groups or
                                                                                    events you may be interested in or topics you may want to follow) on and off
                                                                                    our Products. To create personalized Products that are unique and relevant to
                                                                                    you, we use your connections, preferences, interests and activities based on
                                                                                    the data we collect and learn from you and others (including any data with
                                                                                    special protections you choose to provide); how you use and interact with our
                                                                                    Products; and the people, places, or things you're connected to and
                                                                                    interested in on and off our Products. Learn more about how we use
                                                                                    information about you to personalize your Facebook and Instagram
                                                                                    experience, including features, content and recommendations in Facebook
                                                                                    Products; you can also learn more about how we choose the ads that you
                                                                                    see.
                                                                                    • Information across Facebook Products and devices: We               connect
                                                                                      information about your activities on different Facebook Products and
                                                                                      devices to provide a more tailored and consistent experience on all
                                                                                      Facebook Products you use, wherever you use them. For example, we can
                                                                                      suggest that you join a group on Facebook that includes people you follow
                                                                                      on Instagram or communicate with using Messenger. We can also make
                                                                                      your experience more seamless, for example, by automatically filling in your
                                                                                      registration information (such as your phone number) from one Facebook
                                                                                      Product when you sign up for an account on a different Product.

                                                                                    • Location-related information: We use location-related information-such as
                                                                                      your current location, where you live, the places you like to go. and the
                                                                                                                                                                                               9:34 AM
                                                                                                                                                                                    tg 1)))   3/15/2021
                                                                                                                                                                                              NEWS000181
Q   o a   https://web.archive.orgAveb/201903 1 2031656itjhttps://help.instagrain.ccCase
                                                                                   mi5195221251 07875
                                                                                        1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 6 of 14                     O   •••o*           III\ CD Ci

                                                                                       • Location-related information: We use location-related information-such as
                                                                                         your current location, where you live, the places you like to go, and the
                                                                                         businesses and people you're near-to provide, personalize and improve our
                                                                                         Products, including ads, for you and others. Location-related information
                                                                                         can be based on things like precise device location (if you've allowed us to
                                                                                         collect it), IP addresses, and information from your and others' use of
                                                                                         Facebook Products (such as check-ins or events you attend).

                                                                                       • Product research and development We use the information we have to
                                                                                         develop, test and improve our Products, including by conducting surveys
                                                                                         and research, and testing and troubleshooting new products and features.

                                                                                       • Face recognition: If you have it turned on, we use face recognition
                                                                                         technology to recognize you in photos, videos and camera experiences.
                                                                                         The face-recognition templates we create may constitute data with special
                                                                                         protections under the laws of your country. Learn more about how we use
                                                                                         face recognition technology, or control our use of this technology in
                                                                                         Facebook Settings. If we introduce face-recognition technology to your
                                                                                         Instagram experience, we will let you know first, and you will have control
                                                                                         over whether we use this technology for you.

                                                                                       • Ads and other sponsored content We use the information we have about
                                                                                         you-including information about your interests, actions and connections-to
                                                                                         select and personalize ads, offers and other sponsored content that we
                                                                                         show you. Learn more about how we select and personalize ads, and your
                                                                                         choices over the data we use to select ads and other sponsored content for
                                                                                         you in the Facebook Settings and Instagram Settings.



                                                                                       Provide measurement, analytics, and other business services.

                                                                                        We use the information we have (including your activity off our Products, such
                                                                                        as the websites you visit and ads you see) to help advertisers and other
                                                                                        partners measure the effectiveness and distribution of their ads and services,
                                                                                        and understand the types of people who use their services and how people
                                                                                        interact with their websites, apps, and services. Learn how we share
                                                                                        information with these partners.



                                                                                       Promote safety, integrity and security.

                                                                                        We use the information we have to verify accounts and activity, combat
                                                                                        harmful conduct, detect and prevent spam and other bad experiences,
                                                                                        maintain the integrity of our Products, and promote safety and security on and
                                                                                        off of Facebook Products. For example, we use data we have to investigate
                                                                                        suspicious activity or violations of our terms or policies, or to detect when
                                                                                                                                                                                         en rill 434 AM
                                                                                                                                                                                     /I\ Ir. 'I)" 3/15/2021
                                                                                                                                                                                                NEWS000182
C' G   a https://vieb.archive.orgAveb/20190312031656iffratps://help.instagrarn.ccCase
                                                                                 m/519522125107875
                                                                                      1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 7 of 14                     0   ••• o *   In CD 0.
                                                                                      Promote safety, integrity and security.

                                                                                      We use the information we have to verify accounts and activity, combat
                                                                                      harmful conduct, detect and prevent spam and other bad experiences,
                                                                                      maintain the integrity of our Products, and promote safety and security on and
                                                                                      off of Facebook Products. For example, we use data we have to investigate
                                                                                      suspicious activity or violations of our terms or policies, or to detect when
                                                                                      someone needs help. To learn more, visit the Facebook Security Help Center
                                                                                      and Instagram Security Tips.



                                                                                      Communicate with you.

                                                                                      We use the information we have to send you marketing communications,
                                                                                      communicate with you about our Products, and let you know about our
                                                                                      policies and terms. We also use your information to respond to you when you
                                                                                      contact us.



                                                                                      Research and innovate for social good.

                                                                                      We use the information we have (including from research partners we
                                                                                      collaborate with) to conduct and support research and innovation on topics of
                                                                                      general social welfare, technological advancement, public interest, health and
                                                                                      well-being. For example, we analyze information we have about migration
                                                                                       patterns during crises to aid relief efforts. Learn more about our research
                                                                                      programs.




                                                                                 III. How is this information shared?
                                                                                 Your information is shared with others in the following ways:

                                                                                 Sharing on Facebook Products

                                                                                      People and accounts you share and communicate with

                                                                                      When you share and communicate using our Products, you choose the
                                                                                      audience for what you share. For example, when you post on Facebook, you
                                                                                      select the audience for the post, such as a group, all of your friends, the
                                                                                       public, or a customized list of people. Similarly, when you use Messenger or
                                                                                      Instagram to communicate with people or businesses, those people and
                                                                                      businesses can see the content you send. Your network can also see actions
                                                                                      you have taken on our Products, including engagement with ads and
                                                                                      sponsored content. We also let other accounts see who has viewed their



                                                                                                                                                                                      NEWS000183
0   IS https://web.archive.org/web/20190312031656ifjhttps://help.instagram.corn/51
                                                                             Case95221251  07875
                                                                                   1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 8 of 14                                           tr         IA CD         e    E

                                                                              III. How is this information shared?
                                                                              Your information is shared with others in the following ways:

                                                                              Sharing on Facebook Products

                                                                                   People and accounts you share and            communicate with

                                                                                   When you share and communicate using our Products, you choose the
                                                                                   audience for what you share. For example, when you post on Facebook, you
                                                                                   select the audience for the post, such as a group, all of your friends, the
                                                                                   public, or a customized list of people. Similarly, when you use Messenger or
                                                                                   Instagram to communicate with people or businesses, those people and
                                                                                   businesses can see the content you send. Your network can also see actions
                                                                                   you have taken on our Products, including engagement with ads and
                                                                                   sponsored content. We also let other accounts see who has viewed their
                                                                                   Facebook or Instagram Stories.

                                                                                   Public information can be seen by anyone, on or off our Products, including if
                                                                                   they don't have an account. This includes your Instagram username; any
                                                                                   information you share with a public audience; information in your public
                                                                                   profile on Facebook; and content you share on a Facebook Page, public
                                                                                   Instagram account or any other public forum, such as Facebook Marketplace.
                                                                                   You, other people using Facebook and Instagram, and we can provide access
                                                                                   to or send public information to anyone on or off our Products, including in
                                                                                   other Facebook Company Products, in search results, or through tools and
                                                                                   APIs. Public information can also be seen, accessed, reshared or downloaded
                                                                                   through third-party services such as search engines, APIs, and offline media
                                                                                   such as TV, and by apps, websites and other services that integrate with our
                                                                                   Products.

                                                                                   Learn more about what information is public and how to control your visibility
                                                                                   on Facebook and Instagram.

                                                                                   Content others share or reshare about you

                                                                                   You should consider who you choose to share with, because people who can
                                                                                   see your activity on our Products can choose to share it with others on and off
                                                                                   our Products, including people and businesses outside the audience you
                                                                                   shared with. For example, when you share a post or send a message to
                                                                                   specific friends or accounts, they can download, screenshot, or reshare that
                                                                                   content to others across or off our Products, in person or in virtual reality
                                                                                   experiences such as Facebook Spaces. Also, when you comment on
                                                                                   someone else's post or react to their content, your comment or reaction is
                                                                                   visible to anyone who can see the other person's content, and that person
                                                                                   can change the audience later.
                                                                                                                                                                                                                        V
                                                                                   Dnnt-•I e-%   nr,     nur   Dent-hit -4-e tr-• nrn.-vIn 3nA   re.ntnett   -,1,-•••%1 d vnu   tAii+1,
                                                                                                                                                                                                             9:35 AM
                                                                                                                                                                                               tio (:))))
                                                                                                                                                                                                            3/15/2021
                                                                                                                                                                                                            NEWS000184
‘<c)
er-
       C'   v a   https://web.archive.org/web/20190312031656Uhttps://helpinstagrarn.corn/51                                                                                   Cr   III\ 03 ci
                                                                                                                                                                                                       MM.



                                                                                     Case 95221251  07875                                                                                              •••=111

                                                                                            1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 9 of 14                                               •••••




                                                                                             People can also use our Products to create and share content about you with
                                                                                             the audience they choose. For example, people can share a photo of you in a
                                                                                             Story, mention or tag you at a location in a post, or share information about
                                                                                             you in their posts or messages. If you are uncomfortable with what others
                                                                                             have shared about you on our Products, you can learn how to report the
                                                                                              content.

                                                                                             Information about your active status or presence on our Products.

                                                                                             People in your networks can see signals telling them whether you are active
                                                                                             on our Products, including whether you are currently active on Instagram,
                                                                                             Messenger or Facebook, or when you last used our Products.

                                                                                             Apps, websites, and third-party integrations on or using our Products.

                                                                                             When you choose to use third-party apps, websites, or other services that
                                                                                             use, or are integrated with, our Products, they can receive information about
                                                                                             what you post or share. For example, when you play a game with your
                                                                                             Facebook friends or use a Facebook Comment or Share button on a website,
                                                                                             the game developer or website can receive information about your activities
                                                                                             in the game or receive a comment or link that you share from the website on
                                                                                             Facebook. Also, when you download or use such third-party services, they
                                                                                             can access your public profile on Facebook, and any information that you
                                                                                             share with them. Apps and websites you use may receive your list of
                                                                                             Facebook friends if you choose to share it with them. But apps and websites
                                                                                             you use will not be able to receive any other information about your
                                                                                             Facebook friends from you, or information about any of your Instagram
                                                                                             followers (although your friends and followers may, of course, choose to
                                                                                             share this information themselves). Information collected by these third-party
                                                                                             services is subject to their own terms and policies, not this one.

                                                                                             Devices and operating systems providing native versions of Facebook and
                                                                                             Instagram (i.e. where we have not developed our own first-party apps) will
                                                                                             have access to all information you choose to share with them, including
                                                                                             information your friends share with you, so they can provide our core
                                                                                             functionality to you.

                                                                                             Note: We are in the process of restricting developers' data access even
                                                                                             further to help prevent abuse. For example, we will remove developers'
                                                                                             access to your Facebook and Instagram data if you haven't used their app in
                                                                                             3 months, and we are changing Login, so that in the next version, we will
                                                                                             reduce the data that an app can request without app review to include only
                                                                                             name, histogram username and bio, profile photo and email address.
                                                                                             Requesting any other data will require our approval.

                                                                                             New owner.

                                                                                             If the ownership or control of all ar_part of ouP_roducts or their assets
                                                                                                                                                                                   rio 9:35 AM      m
                                                                                                                                                                                      / 3/15/2021   L`ri
                                                                                                                                                                                      NEWS000185
    C' G        A https://vveb.archive.orgivieb/20190312031656ifjhttps://heip.instagrarn.com/519522125107875
                                                                                          Case 1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 10 of 14                      0   •••   *          III\ CD Cf
                                                                                                New owner.

                                                                                                If the ownership or control of all or part of our Products or their assets
                                                                                                changes, we may transfer your information to the new owner.



                                                                                          Sharing with Third-Party Partners

                                                                                                We work with third-party partners who help us provide and improve our
                                                                                                Products or who use Facebook Business Tools to grow their businesses,
                                                                                                which makes it possible to operate our companies and provide free services
                                                                                                to people around the world. We don't sell any of your information to anyone,
                                                                                                and we never will. We also impose strict restrictions on how our partners can
                                                                                                use and disclose the data we provide. Here are the types of third parties we
                                                                                                share information with:

                                                                                                Partners who use our analytics services.

                                                                                                We provide aggregated statistics and insights that help people and
                                                                                                businesses understand how people are engaging with their posts, listings,
                                                                                                Pages, videos and other content on and off the Facebook Products. For
                                                                                                example, Page admins and Instagram business profiles receive information
                                                                                                about the number of people or accounts who viewed, reacted to, or
                                                                                                commented on their posts, as well as aggregate demographic and other
                                                                                                information that helps them understand interactions with their Page or
                                                                                                account.

                                                                                                Advertisers.

                                                                                                We provide advertisers with reports about the kinds of people seeing their
                                                                                                ads and how their ads are performing, but we don't share information that
                                                                                                personally identifies you (information such as your name or email address that
                                                                                                by itself can be used to contact you or identifies who you are) unless you give
                                                                                                us permission. For example, we provide general demographic and interest
                                                                                                information to advertisers (for example, that an ad was seen by a woman
                                                                                                between the ages of 25 and 34 who lives in Madrid and likes software
                                                                                                engineering) to help them better understand their audience. We also confirm
                                                                                                which Facebook ads led you to make a purchase or take an action with an
                                                                                                advertiser.

                                                                                                Measurement partners.

                                                                                                We share information about you with companies that aggregate it to provide
                                                                                                analytics and measurement reports to our partners.

                                                                                                Partners offering goods and services in our Products.

                                                                                                When you subscribe to receive premium content, or buy something from a
                                                                                                  II           n                  u   M   ,e._•x

p                                                                                                                                                                                                             935 AM     u
      OD   II                                                                                                                                                                                   /.•   1:14   3/15/2021
                                                                                                                                                                                                             NEWS000186
V e   https://web.archive.org/web/20190312031656t/https://help.instagram.comn
                                                                         Case19522125107875
                                                                              1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 11 of 14                            O   ••• C) Q   In CO
                                                                                Partners offering goods and services in our Products.

                                                                                 When you subscribe to receive premium content, or buy something from a
                                                                                 seller in our Products, the content creator or seller can receive your public
                                                                                 information and other information you share with them, as well as the
                                                                                 information needed to complete the transaction, including shipping and
                                                                                 contact details.

                                                                                 Vendors and service providers.

                                                                                 We provide information and content to vendors and service providers who
                                                                                 support our business, such as by providing technical infrastructure services,
                                                                                 analyzing how our Products are used, providing customer service, facilitating
                                                                                 payments or conducting surveys.

                                                                                Researchers and academics.

                                                                                 We also provide information and content to research partners and academics
                                                                                 to conduct research that advances scholarship and innovation that support
                                                                                 our business or mission, and enhances discovery and innovation on topics of
                                                                                 general social welfare, technological advancement, public interest, health and
                                                                                 well-being.

                                                                                Law enforcement or legal requests.

                                                                                 We share information with law enforcement or in response to legal requests
                                                                                 in the circumstances outlined below.

                                                                                 Learn more about how you can control the information about you that you or
                                                                                 others share with third-party partners in the Facebook Settings and Instagram
                                                                                 Settings.




                                                                           IV. How do the Facebook Companies work together?
                                                                           Facebook and Instagram share infrastructure, systems and technology with other
                                                                           Facebook Companies (which include WhatsApp and Oculus) to provide an innovative,
                                                                           relevant, consistent and safe experience across all Facebook Company Products you
                                                                           use. We also process information about you across the Facebook Companies for these
                                                                           purposes, as permitted by applicable law and in accordance with their terms and policies.
                                                                           For example, we process information from WhatsApp about accounts sending spam on
                                                                           its service so we can take appropriate action against those accounts on Facebook,
                                                                           Instagram or Messenger. We also work to understand how people use and interact with
                                                                           Facebook Company Products, such as understanding the number of unique users on
                                                                           different Facebook Company Products.


                                                                                                                                                                                                           V
                                                                                                                                                                                         9:35 AM
                                                                                                                                                                                        3/15/2021
                                                                                                                                                                                                    17,1
                                                                                                                                                                                       NEWS000187
tzt   o I   https://web.archive.org/web/20190312031656ifihttps://help.instagram.com/51
                                                                                 Case 9522125107875
                                                                                       1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 12 of 14                                •   Cr    IA\ CD Ci
                                                                                                                                                                                                                A
                                                                                   V. How can I manage or delete information about me?
                                                                                  We provide you with the ability to access, rectify, port and erase your data. Learn more in
                                                                                  your Facebook Settings and Instagram Settings.

                                                                                  We store data until it is no longer necessary to provide our services and Facebook
                                                                                  Products, or until your account is deleted - whichever comes first. This is a case-by-case
                                                                                  determination that depends on things like the nature of the data, why it is collected and
                                                                                  processed, and relevant legal or operational retention needs. For example, when you
                                                                                  search for something on Facebook, you can access and delete that query from within
                                                                                  your search history at any time, but the log of that search is deleted after 6 months. If you
                                                                                   submit a copy of your government-issued ID for account verification purposes, we delete
                                                                                   that copy 30 days after submission. Learn more about deletion of content you have
                                                                                   shared and cookie data obtained through social plugins.

                                                                                  When you delete your account, we delete things you have posted, such as your photos
                                                                                  and status updates, and you won't be able to recover that information later. Information
                                                                                   that others have shared about you isn't part of your account and won't be deleted. If you
                                                                                   don't want to delete your account but want to temporarily stop using the Products, you
                                                                                  can deactivate your account instead. To delete your account at any time, please visit the
                                                                                  Facebook Settings and Instagram Settings.




                                                                                   VI. How do we respond to legal requests or prevent harm?
                                                                                  We access, preserve and share your information with regulators, law enforcement or
                                                                                   others:
                                                                                  • In response to a legal request (like a search warrant, court order or subpoena) if we
                                                                                    have a good faith belief that the law requires us to do so. This may include responding
                                                                                    to legal requests from jurisdictions outside of the United States when we have a good-
                                                                                    faith belief that the response is required by law in that jurisdiction, affects users in that
                                                                                    jurisdiction, and is consistent with internationally recognized standards.
                                                                                  • When we have a good-faith belief it is necessary to: detect, prevent and address fraud,
                                                                                    unauthorized use of the Products, violations of our terms or policies, or other harmful or
                                                                                    illegal activity; to protect ourselves (including our rights, property or Products), you or
                                                                                    others, including as part of investigations or regulatory inquiries; or to prevent death or
                                                                                    imminent bodily harm. For example, if relevant, we provide information to and receive
                                                                                    information from third-party partners about the reliability of your account to prevent
                                                                                    fraud, abuse and other harmful activity on and off our Products.

                                                                                  Information we receive about you (including financial transaction data related to
                                                                                  purchases made with Facebook) can be accessed and preserved for an extended period
                                                                                   when it is the subject of a legal request or obligation, governmental investigation, or
                                                                                  investigations of possible violations of our terms or policies, or otherwise to prevent
                                                                                   harm. We also retain information from accounts disabled for terms violations for at least a                                  V
                                                                                                                                                                                                     936 AM
                                                                                                                                                                                             cio)
                                                                                                                                                                                                    3/15/2021
                                                                                                                                                                                                    NEWS000188
C !It   https://web.archive.orgivieb./20190312031656ifjhttps://help nstagram.conV519522125107875
                                                                              Case 1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 13 of 14                            0   •••0 Cr   Im CD O.
                                                                              Information we receive about you (including financial transaction data related to                                            A

                                                                              purchases made with Facebook) can be accessed and preserved for an extended period
                                                                              when it is the subject of a legal request or obligation, governmental investigation, or
                                                                              investigations of possible violations of our terms or policies, or otherwise to prevent
                                                                              harm. We also retain information from accounts disabled for terms violations for at least a
                                                                              year to prevent repeat abuse or other term violations.




                                                                              VII. How do we operate and transfer data as part of our global
                                                                              services?
                                                                              We share information globally, both internally within the Facebook Companies, and
                                                                              externally with our partners and with those you connect and share with around the world
                                                                              in accordance with this policy. Your information may, for example, be transferred or
                                                                              transmitted to, or stored and processed in the United States or other countries outside of
                                                                              where you live for the purposes as described in this policy. These data transfers are
                                                                              necessary to provide the services set forth in the Facebook Terms and lnstagram Terms
                                                                              and to globally operate and provide our Products to you. We utilize standard contract
                                                                              clauses, rely on the European Commission's adequacy decisions about certain countries,
                                                                              as applicable, and obtain your consent for these data transfers to the United States and
                                                                              other countries.




                                                                              VIII. How will we notify you of changes to this policy?
                                                                              We'll notify you before we make changes to this policy and give you the opportunity to
                                                                              review the revised policy before you choose to continue using our Products.




                                                                              IX. How to contact Facebook with questions
                                                                              You can learn more about how privacy works on Facebook and on Instagram. If you have
                                                                              questions about this policy, you can contact us as described below. We may resolve
                                                                              disputes you have with us in connection with our privacy policies and practices through
                                                                              TrustArc. You can contact TrustArc through its website.

                                                                              You can contact us online or by mail at


                                                                              Facebook, Inc.
                                                                              ATTN: Privacy Operations
                                                                              1601 Willow Road
                                                                              Menlo Park, CA 94025

                                                                                                                                                                                                9:36 NVI
                                                                                                                                                                                          (10      Air

                                                                                                                                                                                                NEWS000189
C' tee   V I   https://web.archive.org/web/20190312031656ifihttps://help.instagram.com/51
                                                                                    Case 95221251 07875
                                                                                          1:19-cv-09617-KPF Document 67-18 Filed 06/21/21 Page 14 of 14                                               ••• 0 *       IA CD Sr           E
                                                                                                                                                                                                                                           A


                                                                                                VII. How do we operate and transfer data as part of our global
                                                                                                services?
                                                                                                We share information globally, both internally within the Facebook Companies, and
                                                                                                externally with our partners and with those you connect and share with around the world
                                                                                                in accordance with this policy. Your information may, for example, be transferred or
                                                                                                transmitted to, or stored and processed in the United States or other countries outside of
                                                                                                where you live for the purposes as described in this policy. These data transfers are
                                                                                                necessary to provide the services set forth in the Facebook Terms and Instagram Terms
                                                                                                and to globally operate and provide our Products to you. We utilize standard contract
                                                                                                clauses, rely on the European Commission's adequacy decisions about certain countries,
                                                                                                as applicable, and obtain your consent for these data transfers to the United States and
                                                                                                other countries.




                                                                                                VIII. How will we notify you of changes to this policy?
                                                                                                We'll notify you before we make changes to this policy and give you the opportunity to
                                                                                                review the revised policy before you choose to continue using our Products.




                                                                                                IX. How to contact Facebook with questions
                                                                                                You can learn more about how privacy works on Facebook and on Instagram. If you have
                                                                                                questions about this policy, you can contact us as described below. We may resolve
                                                                                                disputes you have with us in connection with our privacy policies and practices through
                                                                                                TrustArc. You can contact TrustArc through its website.

                                                                                                You can contact us online or by mail at:


                                                                                                Facebook, Inc.
                                                                                                ATTN: Privacy Operations
                                                                                                1601 Willow Road
                                                                                                Menlo Park, CA 94025


                                                                                                Date of Last Revision: April 19, 2018




                                             ABOUT US   HELP     API      JOBS   TERMS   PRIVACY                                                                               2019 INSTAGRAM, INC.


                                             ENGLISH (US)   ESPAT;101..     FRANCAIS (FRANCE)      cMOVit)   272_0   PORTUGUES (BRASIL)    ITALIAN°   z2. 01   DEUTSCH   WI     5'4c:it::

                                                                                                                                                                                                                         9:37AM
                                                                                                                                                                                                                1:1 40   3/15/2021   1;1
                                                                                                                                                                                                                         NEWS000190
